Ingraham, J. (concurring) :•
I agree with Mr."Justice Houghton in the reversal of this judgment.
The result of the agreement between the plaintiff’s president and the defendant was to give an extension upon these three notes for four months. That agreement was based upon a sufficient consideration and was binding upon the defendant. The effect of this agreement was, I think, to change the loans from demand loans to loans for four months. I do not think it can be construed as changing any of the.other terms and conditions upon which the loans *406were made. The loans were still secured by the collateral originally deposited, and the hank had the right to call for additional security. Upon a failure of the debtor to furnish such additional security, orto pay the loan when due, the bank was authorized to dispose of the . collateral security, but had not such right, except upon a failure of tlie obligors to comply "with some demand made by the defendant which" the.-note authorized it to make. If the. plaintiff had failed to furnish the additional security called for, or to pay the note when due, the bank had the right then to sell without notice the collateral securities anci to apply the proceeds to the payment of the obligations. It also had the right to apply any other property of the makers of the notes in its hands to the payment of any balance due to the defendant. The last clause of tlie stock note which authorized tlie bank to appropriate" and apply to" the payment and extinguishment of tins obligation all moneys, securities-or other-property then or thereafter in the hands of the said-bank could only be applicable upon the default of the makers of the-note to perform some of their obligations, This clause -did not authorize- tlie bank before the note became due, and when the makers of the note had performed all of their obligations, to sell either the collateral or other property of the makers of the note in the hands of the defendant, to pay the loans. When additional securities were demanded by the defendant the obligors tendered to the bank additional securities which the bank declined, not because they were notsufficient, but because they .insisted on a repayment of the loan notwithstanding the agreement to extend it for four months.
I think, therefore, that the sale was unauthorized and was a con, version and that the plaintiff was entitled to recover. I agree with Mr. Justice Houghton that there was no error on the trial which would justify us.in ordering a new trial.
The judgment dismissing the complaint and the ■ order setting aside the verdict must be reversed, with costs, and judgment directed •for the plaintiff upon tlie-verdict, with costs.
Judgment and order reversed, with costs, and verdict reinstated.